DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 13 October 2022. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, filed 13 October 2022, with respect to the rejection(s) of independent claim 63 under 35 USC 102 to Fishler’867 have been fully considered and are persuasive. Fishler’867 fails to disclose “the cap comprises a plurality of holes, slots or notches configured to receive the end portions of each of the plurality of wires”, as required by amended claim 63. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of White’028. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 63 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
White (US Patent Publication 2009/0177028). 
Claim 63: White’028 discloses a device (Figure 1) including: 
 a plurality of wires (114); 
a cap (113) configured for abutting the apex (111) of the heart (11), such that end portions of each of the wires (114) are coupled with the cap (113) (Figures 1 and 2); and 
an implantable medical device (112) that is engageable with the wires (Figure 1). The implantable medical device (112) is configured to be securely positioned against an epicardium of the heart (paragraph [0071]) and to deliver therapy to the heart (paragraph [0062]). 
The cap comprises a plurality of holes configured to receive an end portion of the wires (Figure 1 shows holes on the top of cap 113; Figures 2a, 2b show the wires 114 attached via holes in a spoke 21). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over White’028, as applied to claim 63, further in view of Criscione et al. (US Patent Application 2015/0165104). 
Claim 64: White’028 teaches the limitations of claim 64 but fails to disclose implantable medical device is one of a pacing electrode or a depot preparation of a drug or a delivery system for biological therapies. 
White’028 is an compression device for placement on the outside of the heart to treat heart failure (paragraph [0052]). Similarly, Criscione’104 is directed towards a compression device (1) placed on the outside of the heart (paragraph [0002]). Criscione’104 teaches providing the device (1) with a drug coating or biologic agent for the purpose of reducing the incidence of infection (paragraph [0112]) or incorporating an electrode into the device (1) to provide cardiac pacing or defibrillation (paragraph [0113]). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the deice taught by White’028 by providing the device of Figure 1 with a drug coating/biologic agent and/or an electrode, as taught by Criscione’104, in order to provide the stated advantages. 
Claims 65, 66, 68-71 are rejected under 35 U.S.C. 103 as being unpatentable over White’028, as applied to claim 63, further in view of Fishler et al. (US Patent 2010/0081867). 
Claim 65, 66: White’028 teaches the limitations of claims 65, 66 except for a sheath configured to pass over one or more of the wires and house the implantable medical device. 
White’028 is an compression device for placement on the outside of the heart to treat heart failure (paragraph [0052]). Similarly, Fishler’867 is directed towards a harness placed around the outer surface of the heart to compress the heart and treat heart failure (paragraph [0087], [0003]). 
Fishler’867 teaches placing the compression device that includes a plurality of wires (compression device 42 is comprised of sinusoidal, unlabeled wires – clearly shown in the figures for extending around the heart 43 – see at least Figure 4) inside a sheath (36) for positioning the compression device on the heart (paragraph [0091]). Figure 1 shows the entire device (42) is located within the sheath (36). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to provide the device of White’028 with a sheath, as taught by Fishler’867, in order to aid in delivery of the device to the heart. 
Further regarding claim 68, White’028 does not disclose a catheter passing through a sheath. 
Fishler’867 further discloses a catheter (34) that passes through the sheath (36) (Figure 2). The catheter (34) aids in delivering the compression device (42) to the proper location on the heart (paragraph [0090] discloses catheter 34 carries a stop 39 that prevents the compression device 42 from being advanced too far over the heart). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to provide the device of White’028 with a sheath which surrounds catheter, as taught by Fishler’867, in order to aid in delivery of the device to the heart at a proper, desired location (paragraph [0090]). 
Further regarding claim 70, Fishler’867 discloses the diameter of the distal portion of the sheath (36) is modifiable in order to facilitate insertion of the sheath delivery device through a minimally invasive surgical entry path (paragraph [0114]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to provide the device of White’028 with a sheath having a modifiable diameter, as taught by Fishler’867, in order to aid in delivery of the device to the heart via a minimally invasive surgical entry path (paragraph [0114]). 
Regarding claim 71, In Fishler’867, reducing the diameter of the distal portion of sheath (36) (paragraph [0114]) maintains a tip portion of catheter (34) in the sheath (Figure 2 shows catheter 34 fully within the sheath; paragraph [0114] states the distal end of the sheath is deformable in order to pass the sheath and its contents through an opening between the ribs. Note suction cup 52 is not part of the catheter 34 – see paragraph [0097]). 
CLAIM 65, 68, 69 ALTERNATE INTERPRETATION: White’028 teaches the limitations of claims 65, 66 except for a sheath configured to pass over one or more of the wires and house the implantable medical device. 
White’028 is an compression device for placement on the outside of the heart to treat heart failure (paragraph [0052]). Similarly, Fishler’867 is directed towards a harness placed around the outer surface of the heart to compress the heart and treat heart failure (paragraph [0087], [0003]). 
Fishler’867 teaches placing the compression device that includes a plurality of wires (compression device 42 is comprised of sinusoidal, unlabeled wires – clearly shown in the figures for extending around the heart 43 – see at least Figure 4) inside a sheath (80) for positioning the compression device on the heart (sheath 80 surrounds element 36 – see Figure 8; element 36 surrounds the wires, as discussed in the rejection to claim 65 above). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to provide the device of White’028 with a sheath, as taught by Fishler’867, in order to aid in delivery of the device to the heart. 
Further regarding claim 68 ALTERNATE INTERPRETATION: White’028 does not disclose a catheter passing through a sheath. 
Fishler’867 discloses a catheter (34) configured to pass through the sheath (catheter 34 is shown passing through the sheath 80 in Figure 8). The catheter (34) aids in delivering the compression device (42) to the proper location on the heart (paragraph [0090] discloses catheter 34 carries a stop 39 that prevents the compression device 42 from being advanced too far over the heart). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to provide the device of White’028 with a sheath which surrounds catheter, as taught by Fishler’867, in order to aid in delivery of the device to the heart at a proper, desired location (paragraph [0090]). 
Further regarding claim 69 ALTERNATE INTERPRETATION: Fishler867 teaches the catheter 34 is deflectable (catheter 34 contains a deflector 70 on its distal end, as described in paragraph [0101]. The deflector 70 has petals 71 which are deflectable – see Figures 9a, 9b.). This deflectable distal end (70) is advantageous for positioning the compression device over the heart (paragraph [0100]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to provide the device of White’028 with a sheath which surrounds catheter which is deflectable, as taught by Fishler’867, in order to aid in positioning the compression device over the heart (paragraph [0100]). 
Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over White’028 in view of Fishler’867, as applied to claim 65, further in view of Christakis et al. (US Patent Application 2016/0135973). 
Claim 67: White’028 in view of Fishler’867 teach the limitations of claim 67 but fails to disclose the sheath is biodegradable. 
Like Fishler’867, Christakis’973 is directed towards a delivery device for an expandable element (stent 30). The delivery device includes a biodegradable sheath (32) because it allows the sheath to be left in the body in order to aid in delivery therapeutic or pharmaceuticals and/or reduce or promote tissue ingrowth into the delivered device (paragraph [0068]). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by White’028 in view of Fishler’867 such that the sheath is biodegradable, as taught by Christakis’973, in order to provide the stated advantages. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        10 November 2022

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771